DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 09 April 2021 in which claims 25-52 are presented for examination. Claims 25-52 are therefore pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The typo “networkconnected” is suggested to be network connected.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  The typo “resort” is suggested to be report.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  The typo “brouter” is suggested to be router.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “computer program” claim is not to a process, machine, manufacture, or composition of matter. The claims is software per se (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “at least one of (i) removal, (ii) deactivation of network functions for the affected interface and (ii) stopping” and is indefinite as there are dual (ii) options and removal, deactivation, and stopping are synonymous; and removal is not specified removal of what, while deactivation and stopping are specific.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-52 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gawade et al (hereinafter “Gawade”, 11,316,822).
As per Claim 25, Gawade discloses a method for automatically configuring a system, the method comprising:
performing, during at least one of (i) startup of the system and (ii) ongoing operation of the system, monitoring of the system to ascertain what physical or virtual hardware network interfaces the system includes (at least col. 16:16-34, 47-17:58; 15:48-67; 23:33-65; see also 28:37-53; 27:11-19; Service proxy 211 monitors for the addition and removal of service and endpoints objects, and it maintains the network configuration of the computing device 200 to ensure communication among pods and containers, e.g., using services; orchestrator 23 controls the deployment, scaling, and operations of virtual execution elements across clusters of servers 12 and providing computing infrastructure, which may include container-centric computing infrastructure; Container platform 19A includes a network module 17A that configures virtual network interfaces for virtual network endpoints. The container platform 19A uses network module 17A to manage networking for pods, including pod 22A. For example, the network module 17A creates virtual network interfaces to connect pods to virtual router 21A and enable containers of such pods to communicate, via the virtual network interfaces, to other virtual network endpoints over the virtual networks. Network module 17A may, for example, insert a virtual network interface for a virtual network into the network namespace for containers in pod 22A and configure (or request to configure) the virtual network interface for the virtual network in virtual router 21A); 
communicating to an autoconfiguration module of the system together with information about at least one of (i) a type of affected hardware network interface and (ii) a networkconnected or needing to be connected to said hardware network interface, if at least one of (i) a physical or virtual hardware network interface is detected for a first time on startup of the system and (ii) a physical or virtual hardware network interface appears or disappears during operation of the system (at least col. 15:48-16:34, 47-17:58; Computing infrastructure 8 implements an automation platform for automating deployment, scaling, and operations of virtual execution elements across servers 12 to provide virtualized infrastructure for executing application workloads and services. In some examples, the platform may be a container orchestration platform that provides a container-centric infrastructure for automating deployment, scaling, and operations of containers to provide a container-centric infrastructure. “Orchestration,” in the context of a virtualized computing infrastructure generally refers to provisioning, scheduling, and managing virtual execution elements and/or applications and services executing on such virtual execution elements to the host servers available to the orchestration platform. Container orchestration, specifically, permits container coordination and refers to the deployment, management, scaling, and configuration, e.g., of containers to host servers by a container orchestration platform); 
utilizing, by the autoconfiguration module, a template file to produce for at least one of the affected hardware network interfaces a configuration description which comprises a first partial configuration description for at least one communication container, which comprises at least one application via which network functions can be provided, and a second partial configuration description for network functions for connecting the at least one communication container to the at least one affected hardware network interface (at least col. 23:11-65; 28:37-67; Container engine 208 includes code executable by microprocessor 210. Container runtime 208 may be one or more computer processes. Container engine 208 runs containerized applications in the form of containers 229A-229D. Container engine 208 may represent a Dockert, rkt, or other container engine for managing containers. In general, container engine 208 receives requests and manages objects such as images, containers, networks, and volumes. An image is a template with instructions for creating a container. A container is an executable instance of an image. Based on directives from controller agent 209, container engine 208 may obtain images and instantiate them as executable containers 229A-229D in pods 202A-202D; Network controller 324 may implement the network solution in the computing infrastructure by, e.g., configuring the one or more virtual network and virtual network interfaces in the virtual routers); and 
executing the configuration description to configure the system in accordance therewith, the at least one communication container being generated and connected to the at least one affected hardware interface (at least col. 23:11-65; 28:37-67; Container engine 208 includes code executable by microprocessor 210. Container runtime 208 may be one or more computer processes. Container engine 208 runs containerized applications in the form of containers 229A-229D. Container engine 208 may represent a Dockert, rkt, or other container engine for managing containers. In general, container engine 208 receives requests and manages objects such as images, containers, networks, and volumes. An image is a template with instructions for creating a container. A container is an executable instance of an image. Based on directives from controller agent 209, container engine 208 may obtain images and instantiate them as executable containers 229A-229D in pods 202A-202D; Network controller 324 may implement the network solution in the computing infrastructure by, e.g., configuring the one or more virtual network and virtual network interfaces in the virtual routers).
As per Claim 26. The method as claimed in claim 25, wherein the configuration description is obtained by virtue of at least one wildcard provided in the template file being replaced with at least one parameter associated with the affected hardware network interface (at least col. 23:11-65; configuration of image for container instantiation).
As per Claim 27.  The method as claimed in claim 25, wherein the template file is selected from a plurality of different template files (at least col. 23:11-32).
As per Claim 28.  The method as claimed in claim 26, wherein the template file is selected from a plurality of different template files (at least col. 23:11-32).
As per Claim 29.  The method as claimed in claim 27, wherein the selection is made based on filter rules contained in the template files (at least col. 23:11-65; image name or address; container specification data).
As per Claim 30.  The method as claimed in claim 27, wherein at least one of: (i) at least one template file is stored for multiple types of physical and/or virtual hardware network interface that the system can have, and (ii) at least one template file is stored in each case for at least three different types of physical and/or virtual hardware network interfaces (at least col. 23:11-65; 13:60-14:41; 22:44-65; 8:41-51).
As per Claim 31.  The method as claimed in claim 29, wherein at least one of: (i) at least one template file is stored for multiple types of physical and/or virtual hardware network interface that the system can have, and (ii) at least one template file is stored in each case for at least three different types of physical and/or virtual hardware network interfaces (at least col. 23:11-65; 13:60-14:41; 22:44-65; 8:41-51).
As per Claim 32.  The method as claimed in claim 25, wherein at least one of (i) the detection of a physical or virtual hardware network interface for the first time on startup of the system and (ii) the appearance and/or disappearance of a physical or virtual hardware network interface during operation of the system is communicated to the autoconfiguration module by virtue of an operating system that runs on the system reporting an applicable event to the autoconfiguration module (at least col. 12:44-62; 23:11-65; 13:60-14:32).
As per Claim 33.  The method as claimed in claim 25, wherein the at least one communication container is generated by a container controller module of the system (at least col. 18:14-65; 27:37-63; 28:27-67; 22:66-23:5).
As per Claim 34.  The method as claimed in claim 25, wherein at least one of: (i) the second partial configuration description is executed by a network controller module of the system and (ii) the first partial configuration description is executed by a container controller module of the system (at least col. 23:11-65; 28:37-67; eg. network module and container).
As per Claim 35.  The method as claimed in claim 25, wherein at least one application of the at least one communication container, in accordance with a first partial configuration description, provides functions of at least one of (i) an IPv6 router, (ii) NAT64 router (iii) a name service client or server and (iv) a brouter and (v) is provided by, or comprises, software for a WLAN access point (at least col. 23:11-65; 24:9-55; 17:20-58; 21:1-15).
As per Claim 36.  The method as claimed in claim 25, wherein the autoconfiguration module prompts at least one of (i) removal, (ii) deactivation of network functions for the affected interface and (ii) stopping of communication containers for the affected interface, if a physical or virtual hardware network interface disappears during operation of the system (at least col. 23:11-46).
As per Claim 37.  The method as claimed in claim 25, wherein the autoconfiguration module produces for at least one further instance of the affected hardware network interfaces a network configuration description which concerns at least one of (i) at least one virtual network and/or at least one virtual bridge and (ii) at least one virtual switch for the at least one further hardware network interface and no communication container therefor (at least col. 14:1-67; 19:7-13; 17:15-58; configuring virtual network or docker bridge with virtual switch fabric).
Claims 38-52 do not, in substance, add or define any additional limitations over claims 25-37 and therefore are rejected for similar reasons, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443